UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-6083 Name of Registrant: VANGUARDOHIO TAX-FREEFUNDS Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: August 31, 2011 Item 1: Schedule of Investments Vanguard Ohio Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.6%) Ohio (98.0%) Akron OH BAN 1.125% 12/8/11 3,000 3,004 Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.160% 9/7/11 LOC 2,600 2,600 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.060% 9/1/11 LOC 1,700 1,700 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.130% 9/1/11 LOC 400 400 1 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.330% 9/7/11 (12) 9,315 9,315 1 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.330% 9/7/11 (12) 7,800 7,800 Avon OH BAN 1.000% 7/3/12 5,500 5,527 Avon OH BAN 1.000% 7/19/12 3,280 3,297 Avon OH Local School District BAN 1.125% 12/14/11 1,255 1,257 Butler County OH BAN 0.500% 8/2/12 5,000 5,000 1 Cincinnati OH City School District GO TOB VRDO 0.210% 9/7/11 12,340 12,340 1 Cincinnati OH City School District GO TOB VRDO 0.220% 9/7/11 5,000 5,000 Cleveland OH Airport System Revenue VRDO 0.180% 9/7/11 LOC 6,170 6,170 Cleveland OH Water BAN 1.000% 7/26/12 4,000 4,018 1 Cleveland OH Water Works Revenue TOB VRDO 0.210% 9/7/11 8,150 8,150 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.170% 9/7/11 9,410 9,410 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.170% 9/7/11 14,000 14,000 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Housing Corp. Project) VRDO 0.200% 9/7/11 LOC 2,750 2,750 Columbus OH City School District BAN 2.000% 12/1/11 3,000 3,011 1 Columbus OH City School District School Facilities Construction & Improvement GO TOB VRDO 0.210% 9/7/11 LOC 10,230 10,230 Columbus OH GO 5.000% 9/1/11 5,000 5,000 1 Columbus OH GO TOB VRDO 0.210% 9/7/11 4,360 4,360 Columbus OH GO VRDO 0.170% 9/7/11 16,910 16,910 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.210% 9/7/11 LOC 13,515 13,515 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.210% 9/7/11 LOC 3,200 3,200 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.210% 9/7/11 LOC 5,790 5,790 1 Columbus OH Regional Airport Authority Airport Revenue TOB VRDO 0.240% 9/7/11 LOC 3,400 3,400 1 Columbus OH Sewer Revenue TOB VRDO 0.200% 9/7/11 4,970 4,970 Columbus OH Sewer Revenue VRDO 0.170% 9/7/11 6,530 6,530 Cuyahoga County OH Economic Development Revenue (Cleveland Hearing & Speech) VRDO 0.210% 9/7/11 LOC 600 600 Cuyahoga County OH GO 5.000% 12/1/11 2,875 2,907 Cuyahoga County OH Housing Revenue VRDO 0.180% 9/7/11 LOC 6,935 6,935 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.090% 9/1/11 300 300 Cuyahoga Falls OH BAN 1.250% 12/8/11 2,880 2,884 Deerfield Township OH BAN 1.500% 11/8/11 2,250 2,254 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.200% 9/7/11 LOC 15,680 15,680 1 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) TOB VRDO 0.200% 9/7/11 8,740 8,740 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.130% 9/7/11 2,400 2,400 Franklin County OH Hospital Revenue (Holy Cross Health System) VRDO 0.160% 9/7/11 6,300 6,300 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.200% 9/7/11 3,100 3,100 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.200% 9/7/11 6,900 6,900 Green OH BAN 1.000% 6/29/12 5,000 5,018 Hamilton County OH Health Care Facilities Revenue (The Children's Home of Cincinnati) VRDO 0.210% 9/7/11 LOC 3,360 3,360 Hamilton County OH Healthcare Revenue (Life Enriching Communities) VRDO 0.190% 9/7/11 LOC 2,650 2,650 Hamilton County OH Sewer System Revenue 5.250% 12/1/11 (Prere.) 1,355 1,371 Hamilton County OH Sewer System Revenue 5.250% 12/1/11 (Prere.) 1,000 1,012 Kent OH BAN 1.250% 10/12/11 1,270 1,271 Lake County OH BAN 1.500% 6/28/12 2,000 2,010 1 Lakewood OH City School District GO TOB VRDO 0.230% 9/7/11 (4) 3,825 3,825 Lancaster Port Authority Ohio Gas Revenue VRDO 0.210% 9/7/11 32,865 32,865 Lorain County OH BAN 1.500% 3/16/12 3,800 3,815 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.200% 9/7/11 (4) 10,200 10,200 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.270% 9/7/11 (4) 10,500 10,500 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.270% 9/7/11 (4) 10,000 10,000 Lorain County OH Port Authority Educational Facilities Revenue (St. Ignatius High School Project) VRDO 0.210% 9/7/11 LOC 1,750 1,750 Lucas County OH BAN 1.000% 7/19/12 2,500 2,510 Mason OH City School District BAN 2.000% 2/1/12 2,600 2,616 Miami University of Ohio General Receipts Revenue 2.000% 9/1/11 2,925 2,925 Miamisburg OH City School District BAN 1.500% 7/19/12 3,000 3,025 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 4.100% 11/10/11 1,500 1,511 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.200% 9/7/11 2,500 2,500 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.210% 9/7/11 2,400 2,400 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.220% 9/7/11 2,735 2,735 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.230% 9/7/11 6,970 6,970 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.230% 9/7/11 3,990 3,990 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.160% 9/7/11 11,300 11,300 1 Montgomery County OH Revenue (Miami Valley Hospital) TOB VRDO 0.210% 9/7/11 7,500 7,500 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.080% 9/1/11 700 700 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.090% 9/1/11 600 600 1 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.270% 9/7/11 (13) 13,320 13,320 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.160% 9/7/11 LOC 6,500 6,500 1 Ohio Air Quality Development Authority Revenue (FirstEnergy Generation Corp. Project) TOB VRDO 0.200% 9/7/11 4,995 4,995 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.130% 9/7/11 LOC 5,000 5,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.150% 9/7/11 LOC 13,650 13,650 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/11 3,905 3,920 Ohio Building Authority Revenue (Facilities Highway Safety Building Fund) 5.500% 10/1/11 (Prere.) 1,305 1,311 Ohio Building Authority Revenue (Facilities Highway Safety Building Fund) 5.500% 10/1/11 (Prere.) 1,380 1,386 Ohio Common Schools GO VRDO 0.130% 9/7/11 5,020 5,020 Ohio Development Assistance & Revitalization Project BAN 0.350% 6/1/12 10,000 10,000 Ohio GO 5.000% 9/15/11 (ETM) 5,715 5,725 Ohio GO VRDO 0.130% 9/7/11 1,000 1,000 Ohio Higher Education Capital Facilities Revenue 5.000% 8/1/12 4,000 4,172 1 Ohio Higher Education GO TOB VRDO 0.200% 9/7/11 11,340 11,340 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.180% 11/3/11 5,000 5,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.130% 9/1/11 LOC 6,500 6,500 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.210% 9/7/11 2,200 2,200 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.110% 9/1/11 830 830 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.200% 9/7/11 LOC 3,200 3,200 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.160% 9/7/11 800 800 1 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) TOB VRDO 0.200% 9/7/11 LOC 6,245 6,245 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.140% 9/1/11 425 425 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.140% 9/1/11 9,835 9,835 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.210% 9/7/11 2,895 2,895 1 Ohio Hospital Revenue (University Hospitals Health System Inc.) TOB VRDO 0.270% 9/7/11 (13) 5,000 5,000 1 Ohio Housing Finance Agency Residential Mortgage Revenue TOB VRDO 0.230% 9/7/11 1,765 1,765 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.160% 9/7/11 12,400 12,400 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.160% 9/7/11 9,040 9,040 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.160% 9/7/11 3,500 3,500 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.160% 9/7/11 7,500 7,500 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.190% 9/7/11 13,000 13,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.190% 9/7/11 11,530 11,530 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.220% 9/7/11 5,000 5,000 Ohio Mental Health Capital Facilities Revenue 5.000% 8/1/12 1,150 1,199 Ohio State University General Receipts Revenue CP 0.150% 9/20/11 8,200 8,200 Ohio State University General Receipts Revenue CP 0.140% 11/3/11 6,000 6,000 Ohio State University General Receipts Revenue CP 0.130% 12/8/11 11,045 11,045 Ohio State University General Receipts Revenue VRDO 0.130% 9/7/11 2,475 2,475 Ohio State University General Receipts Revenue VRDO 0.150% 9/7/11 800 800 1 Ohio Turnpike Commission Turnpike Revenue TOB VRDO 0.180% 9/7/11 15,565 15,565 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.120% 9/1/11 LOC 18,950 18,950 1 Olentangy OH School District GO TOB VRDO 0.200% 9/7/11 LOC 4,855 4,855 Oregon OH BAN 2.000% 9/7/11 3,630 3,631 Pickerington OH Local School District (School Facilities Construction & Improvement) GO 5.000% 12/1/11 (Prere.) 7,000 7,080 South Euclid OH BAN 1.500% 9/28/11 1,750 1,751 Strongsville OH BAN 1.500% 11/3/11 2,500 2,504 Toledo-Lucas County OH Port Authority Airport Development Revenue (Flight Safety International Inc.)VRDO 0.170% 9/7/11 7,600 7,600 University of Cincinnati Ohio General Receipts BAN 2.000% 12/16/11 6,900 6,930 University of Cincinnati Ohio General Receipts BAN 2.000% 5/11/12 4,000 4,041 Upper Arlington OH City School District TAN 1.000% 6/21/12 722 724 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.200% 9/7/11 LOC 5,240 5,240 Warren OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) VRDO 0.200% 9/7/11 LOC 3,430 3,430 Puerto Rico (2.6%) 1 Puerto Rico GO TOB VRDO 0.140% 9/1/11 LOC 6,750 6,750 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 5,000 5,102 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 1,000 1,021 1 Puerto Rico Sales Tax Financing Corp. Revenue TOBVRDO 0.260% 9/7/11 5,250 5,250 Total Tax-Exempt Municipal Bonds (Cost $702,730) Total Investments (100.6%) (Cost $702,730) Other Assets and Liabilities-Net (-0.6%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, the aggregate value of these securities was $225,365,000, representing 32.3% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. Ohio Tax-Exempt Money Market Fund (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
